ORDER

This matter came before the Court on the Joint Petition by the Attorney Grievance Commission and the Respondent, Carole A. Jeffries. The Court having considered the Petition, it is this 2nd day of October 1995,
ORDERED, that Carole A. Jeffries shall be indefinitely suspended from the practice of law, effective October 17,1995, with the right to reapply not earlier than one (1) year from the effective date of her suspension. It is further,
ORDERED, that Respondent shall, within ten (10) days from the date of this order, certify to Kendall R. Calhoun, Assistant Bar Counsel, the names, addresses, telephone numbers and case names and numbers of all clients whose legal matters are currently pending with Respondent, and it is further,
ORDERED, that Respondent shall not accept any new clients, and it is further,
ORDERED, that, prior to October 17, 1995, Respondent shall take such action as is necessary to complete the current client matters or to withdraw from their cases and refer or transfer them to subsequent counsel, and it is further,
ORDERED, that, from the date of this Order until October 17, 1995, Respondent’s practice shall be monitored by James S. Dyson, Esquire who will provide monthly reports to Bar Counsel. The monitor shall report to Bar Counsel any activi*270ty by the Respondent which violates the Rules of Professional Conduct, and it is further,
ORDERED, that Respondent shall certify to the Attorney Grievance Commission a final statement concerning the disposition of all elient actions, and it is further,
ORDERED, that as a condition precedent to Respondent’s reinstatement to the Bar, the following conditions must be fulfilled:
1. The Respondent shall present a report from a health care professional that she is currently competent to undertake the practice of law.
2. Respondent be readmitted only under the supervision of an attorney monitor satisfactory to Bar Counsel who will monitor her practice for a period of two (2) yéars with monthly reports to Bar Counsel for the first six months and quarterly reports thereafter for the balance of the two year period and, it is further,
ORDERED, that, effective October 17, 1995, the Clerk of this Court shall remove the name of Carole A. Jeffries from the register of attorneys of this Court and shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in this state in accordance with Rule BV13.